Exhibit 8.1 PRESS RELEASE Aultra Gold Announces Merger Actions Monday October 6, 8:00 JACKSONVILLE, OROct 6, 2008 Aultra Gold Inc. (OTC BB:AGDI.OB - News) announced today that it has entered into a Memorandum of Understanding to merge with Dutch Gold Resources, Inc. (Other OTC:DGRI.PK - News), a gold producer with a mine in Oregon. Said Rauno Perttu, President of Aultra Gold, "We are excited with this merger, which will join us with the Dutch mining team and their Oregon mine and mill. We are particularly excited that the merger will provide the new Company with the impressive skills and experience of Mr. Dan Hollis. Mr. Hollis brings thirty years of corporate finance and management experience. He is a veteran entrepreneur with a background in venture capital and private and public company funding. He has served as an officer and adviser to numerous private and public growth companies and has served as Registered Principal of Investacorp, Inc., a NASD broker-dealer, where he had supervisory responsibilities for the State of Georgia. He is a member of the National Association of Investment Bankers. We are also excited by Dutch Gold's support from Kingsdale Capital, which has an exceptional record of successful support for new growing resource companies.
